Claimant, while lifting a box containing a case of mayonnaise, felt a jerk and strain in his right side and a hernia resulted. The claim was first disallowed, further testimony taken and an award made directing the employer and the insurance carrier to furnish an operation. Prom this determination the appeal was taken. The evidence sustains the Industrial Board’s finding of an accident. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.